Title: To Thomas Jefferson from Charles Webb, 16 June 1801
From: Webb, Charles
To: Jefferson, Thomas


               
                  Honor,d Sir,
                  Baltimore, June 16th 1801
               
               Being inform,d by General Smith that the Proceedings of the Court Martial, held on me at St. Kitts in April last would be refer,d to Your Consideration, I beg the honor of Soliciting Your attention to the long and tedious narrative of the treatment I receiv,d from Capt. Bunbury, and the motives whereby I was Actuated to Commit those charges, brought forward by Capt. Bunbury Against me, if they can possibly be consider,d in that light—
               When I first went on board of the U.S. Brig Eagle, I selected from Among the crew a loblolly boy, as our wardroom was small and we suffer,d the Midshipmen to Occupy half of it, each Officer could not Be accommodated with a Servant, this loblolly boy of mine I took considerable pains with in keeping him clean, in order that he might take Care of my cloaths at intravals from his duty, Capt. Bunbury, at that time Had two Servants to attend him in his Cabin, a white boy and a black one It seems one day that the black boy made too free with his liqour, and In consequence of it he turn,d him out of the Cabin to do duty in the fore Top, and took my loblolly boy from me without letting me know of it. I then went to Captn Bunbury and asked him if I could not be permitted to Take the boy he had turn,d out of the Cabin for a loblolly boy, he said I could, But that he must still do duty in the fore top, till we get to St. Kitts, At which time I purpose getting some more Seamen, and then You may have him altogether, I told him it was very well, and accordingly when we Arriv,d at St. Kitts, he got some more Seamen, but still he was kept in The fore top. at the time he gave me this boy he advis,d me to keep a strick Watch over him, for that he was a great Scoundrel—
               The first opportunity I gave this boy he broke the Medicine chest lock My trunk locks and keys and Stole some money from me, for these Faults I took him on deck, and with the end of Small rope gave him not More than Six lashes, And this is the Cruelty that I stand charg,d with. In consequence of this Capt. Bunbury took him from me altogether, and Gave me a sick boy, that had been sick in the Constellation for Nine Months, and in St. Kitts hospital for six months, and was at That time unable for any kind of duty, I told Capt. Bunbury that the Situation of this boy was such as render,d him entirely unfit to Discharge the duty of a loblolly boy, he gave me a very short answer And said that if I did not choose to take him, I might do without any For I should have no other, And accordingly I acted as Surgeon and Loblolly boy till I left the Brig, having no Mate on board—
               About the second or third of March at Anchor at St. Kitts, The Officers of the different Ships of war then in that place were invited To dine on board the Frigate United States, Capt. Bunbury, the first Lieutenant and my self went from the Eagle, the Company remain,d there till late in the evening and the inevitable consequence was, we drank too freely of wine, which was invariably the fate of every one Present, When the Eagles Boat came for us, Capt. Bunbury would Not suffer the Officer of the boat to acquaint me that the boat had Come for me, and went off without me, after having given me orders Repeatedly never to stay out of the vessel of a night, how to get on Board the Eagle I knew not, and should have transgress,d his orders But fortunately there came one of the ships boats for their officers And they were good enough to put me on board the Eagle, when I got on Board, being in the heat of wine, I mention,d that Capt. Bunbury Had treated me like a damn,d Scamp, and that he was not fit to Command a vessel of war, nor did he know his duty, this last expression I might with propriety have made, for on our passage out to the west Indies, he told me, that he felt him self at a Loss in many Instances, and ask,d me how other Commanders had done that I had Been with—In about Six or Eight days, one of the Officers informs Capt. Bunbury what I had said of him, However he took no notice of it, (And treated this officer with less respect in consequence of it) althoug he had Frequent Opportunities of making it known to the Commodore, and we liv,d on as intimate terms as before for several weeks afterwards, till a Circumstance occur,d at Antigua, which is as follows—
               Late in the evening word was brought to me that one of the Sick was dying down in the birth deck, I immediately went to the assistance of this man, while I was down attending on him, had him in my Arms making an easy birth in his hammock, down came one of the Boatswain,s Mates, for whom Capt. Bunbury had Contracted a great Partiality, as he came down he struck me on the side of the head, knowing Capt. Bunbury,s partiality for this man, I spoke to him mildly and Ask,d him to mind how he came down, he very insultingly answered, he Did, I told him to be silent and go about his business, that I did not Wish to have any thing to say to him, he then gave himself a great many Airs, and me much of his impertinence, and repeated more insultingly than before that he did mind how he came down, his insults were so direct that I could not forbear Striking him, and the instant I struck him, he Drew upon me a piece of wood as large as a person,s arm, and swore if I Touch,d him again, he would be damn,d if he did not knock me down, I then said, nor did nothing more to him, and the next morning stated The fact to Capt. Bunbury, but did not recieve any satisfaction till two Days afterwards, when the Ships cook was to be punish,d for some neglect, After the ships cook was done with, Capt. Bunbury turn,d to this man And said I hear You have been giving Doctor Webb, some insolence, And I now tell You in the presence of the whole crew, that I will not Allow any Officer on board of this vessel, to give You any insolent language, nor You to give them any, and the Satisfaction I got for Being threaten,d to be knock,d down by a Boatswains mate was, to hear him put upon an equality with me, and every Officer on board, I am Possess,d with a belief that this Single fact is a sufficient proof that Capt. Bunbury did not Support his Officers, and that all Discipline was done away—
               The first opportunity that offer,d of Seeing the Commodore, I thought proper to acquaint him of the treatment I had receiv,d, but never so much as receiv,d an answer Capt. Bunbury out of revenge to me for having represented the conduct of This Boatswains Mate to Capt Barry, inform,d Capt. Barry what I had of him in the heat of wine, to which practice there is undeniable Testimony of my not being in the least addicted, and Barry, was heard to Say damn him, I,ll have him try,d by a court Martial—
               And accordingly I was arrested at Eleven O’Clock at night, when asleep And Summon,d to attend the Court Martial at Ten the next morning Was Confin,d below, entirely unacquainted with the forms of a court Martial, and how to act, depriv,d of the liberty of sending for a friend To Converse with, whereby I might become inform,d, was not prepar,d for A trial, taken unsuspected and Cashier,d in a foreign port—
               Now Sir what I wish to have the honor of Your attention is, That as I have Stated how matters were conducted, of which statement there Is Sufficient proof of its being accurate, And as they evidently bear the light of a revengeful, hurried and Summary piece of business, You Will have the goodness of doing me the favour of granting me a further Trial, Or acting otherwise favourable as You may see proper
               For as the affair at present stands it will be a very considerable Injury to me in future life—
               I have the honor to be Your humble Servant—
               
                  Charles Webb, Late Surgeon Of the U.S. Brig Eagle
               
            